Conley Byrd, Justice, dissenting. The General Assembly on February 2, 1949, passed Act 36 of 1949, which in toto provides: ACT 36 “AN ACT Prescribing the Procedure For the Recording of Municipal Ordinances, For the Publication of Said Ordinances; Adoptions of Codes by Reference; and for Other Purposes. Be It Enacted by the General Assembly of the State of Arkansas: SECTION 1. All by-laws or ordinances after their passage shall be recorded in a book kept for the purpose and shall be authenticated by the signature of the presiding officer of the governing body and the clerk or recorder, and all by-laws or ordinances of a general or permanent nature and all those imposing any fine, penalty or forfeiture shall be published in some newspaper of general circulation in the corporation; provided, in incorporated towns where no newspaper is published, written or printed notice posted in five of the most public places in said corporation shall be deemed a sufficient publication of any law or ordinance for incorporated towns, and it shall be deemed a sufficient defense to any suit or prosecution for such fine, penalty or forfeiture to show that no such publication was made. Provided, further, that ordinances establishing rules and regulations for zoning, construction of buildings, the installation of plumbing, the installation of electric wiring or other similar work where such rules and regulations have been printed as a code in book form, such code or provisions thereof may be published by such municipality by reference to title of said code without further publication or posting thereof; provided, however, that not less than three copies of such code shall be filed for use and examination by the public in the office of the city clerk or recorder of such municipality subsequent to the adoption thereof. SECTION 2. All laws or parts of laws in conflict herewith are hereby repealed. SECTION 3. Whereas, the proper recording of municipal ordinances is necessary for the enforcement of municipal laws, and whereas, this Act is necessary for the protection of the public peace, health and safety, an emergency is hereby declared to exist and this Act shall be in full force and effect from and after its passage and approval. APPROVED: February 2, 1949.” The record shows that the alleged ordinance upon which the City of Benton relies was only mentioned in the minutes of the City Council of June 1, 1949. Since the alleged ordinance deals with a matter of “a general or permanent nature” it obviously does not comply with Act 36, supra, and consequently, does not have any force or effect since it was neither “recorded in a book kept for that purpose” nor “authenticated by the signature of the presiding officer of the governing body and the clerk or recorder” as required by Act 36, supra. The case of Adams v. Sims, 238 Ark. 696, 385 S.W. 2d 13 (1964), cited in the majority opinion, does not explain to the citizens of the City of Benton why Act 36 of 1949 is not applicable. In that case we were only dealing with a resolution activating an “Urban Renewal Agency” pursuant to Act 40 of 1961. In holding that Act 36 of 1949, Ark. Stat. Ann. § 19-2404 (Repl. 1968) was not applicable, we pointed out that Act 36 of 1949 only applies to “by-laws or ordinances,” the issue before the court had only to do with a resolution and consequently § 19-2404, supra, was not applicable. We are not here dealing with a resolution but an ordinance of a general and permanent nature. Since Section 2 of Act 36 of 1949 specifically repealed “all laws or parts of laws in conflict” therewith, the majority should explain to the good citizens of the City of Benton who signed the referendum petitions why they are not entitled to rely upon Act 36 of 1949 in preparing and presenting their referendum petitions. I also concur with the reasons stated by Justice George Rose Smith. For the reasons herein stated, I respectfully dissent.